         Case 1:14-cr-00186-RDB Document 516 Filed 10/18/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                         :
                                                  :
       v.                                         : CRIM. NO. RDB-14-0186
                                                  :
RICHARD BYRD,                                     :
      Defendant.                                  :
                                             ...ooOoo...

        CONSENT MOTION FOR EXTENSION OF TIME TO FILE RESPONSE
                   TO MOTION UNDER 18 U.S.C. § 2255

       The United States of America, by its undersigned counsel, hereby moves the Court to

extend the time by 90 days for filing the government’s response to the Corrected Motion to Vacate

Pursuant to 28 U.S.C. § 2255 (ECF 503), up to and including January 13, 2020. The briefing Order

dated August 15, 2019 (ECF 506), provides that the government=s response shall be due within 60

days. Due to deadlines and court proceedings in several matters, the government does not

anticipate that, even with all diligent efforts, the response can be filed by the due date. Government

counsel has not previously requested any extensions in this case, and no date for any hearing has

been set. Counsel for the defendant does not object to the requested extension of time.

                                               Respectfully submitted,

                                                      Robert K. Hur
                                                      Acting United States Attorney

                                             By:      __/s/ ______________________
                                                      Matthew J. Maddox
                                                      Assistant United States Attorney

ORDERED as prayed, this _____ day of October, 2019.

                                               ______________________________
                                               The Honorable Richard D. Bennett
                                               United States District Judge
